PER CURIAM.
There has been a complete failure to establish any of the faults specifically averred in the libel, and we concur with the District Judge in the conclusion that the cause is within the rule laid down in The Etruria (D. C.) 88 Fed. 555. The Austria was not in fault for shifting from the side to the end of Pier 37; she was there for a legitimate purpose, viz., to discharge the stone needed for an extension of that pier. But we are satisfied that the weight of evidence shows that, at a time early enough to avoid all risk, those who had the berthing of the Minneapolis in charge urged the captain of the scow to shift her position, and proffered the use of one of their tugs to remove her temporarily, with the promise to return her to her old position when the berthing might be completed.
The decree of the District Court is affirmed, with costs.